Citation Nr: 0008406	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-29 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
right ankle injury claimed to have been incurred as a result 
of Department of Veterans Affairs (VA) hospitalization or 
treatment.  

2.  Entitlement to special monthly pension on account of the 
need for regular aid and attendance or housebound status.

3.  Entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

 Appellant and son


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from November 1972 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 1997.  In November 1999, the veteran indicated 
that he wanted a hearing before a member of the Board, to be 
held at the RO.  However, in January 2000, he was informed 
that he had been scheduled for a hearing at the Board in 
Washington, D.C., to be held in March 2000.  In February 
2000, the veteran's representative wrote to cancel that 
hearing, and requested a hearing at the RO.  Accordingly, to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing, to be held at that RO, before a 
member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 2 -


